      Case 5:20-cv-00108-MTT-CHW Document 7 Filed 09/08/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

LARON WOODARD,                   :
                                 :
           Plaintiff,            :
      VS.                        :                NO. 5:20-CV-00108-MTT-CHW
                                 :
BIBB COUNTY JAIL, et al.,        :
                                 :
           Defendants.           :
________________________________ :

                                         ORDER

       Presently pending before the Court is a Complaint seeking relief pursuant to 42

U.S.C. § 1983 filed by pro se Plaintiff Laron Woodard, a prisoner most recently

incarcerated in the Bibb County LEC in Macon, Georgia (ECF No. 1). On May 19, 2020,

Plaintiff was ordered to either pay an initial partial filing fee of $24.17 or file a renewed

motion for leave to proceed in forma pauperis explaining why he cannot now pay this fee.

Plaintiff was given twenty-one (21) days to comply, and he was warned that the failure to

fully and timely comply could result in the dismissal of his Complaint. See generally

Order, May 19, 2020, ECF No. 5.

       The time for compliance passed without a response from Plaintiff. As such, on July

10, 2020, Plaintiff was ordered to respond and show cause why his lawsuit should not be

dismissed for failing to comply with the Court’s orders and instructions. Plaintiff was

given twenty-one (21) days to respond, and he was again warned that failure to comply

would result in dismissal of his Complaint. See generally Order, July 10, 2020, ECF No.

6.
      Case 5:20-cv-00108-MTT-CHW Document 7 Filed 09/08/20 Page 2 of 2



       The time for compliance has again passed without a response from Plaintiff. This

action is therefore DISMISSED without prejudice for Plaintiff’s failure to diligently

prosecute his claims and for his failure to comply with the Court’s orders and instructions.

See Fed. R. Civ. P. 41; see also Brown v. Tallahassee Police Dep't, 205 F. App'x 802, 802

(11th Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte under Rule

41(b) for failure to prosecute or failure to obey a court order.”) (citing Lopez v. Aransas

Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.1978)).

       SO ORDERED, this 8th day of September, 2020.

                                   S/ Marc T. Treadwell
                                   MARC T. TREADWELL, CHIEF JUDGE
                                   UNITED STATES DISTRICT COURT




                                             2
